                                                                                                                                       
Exhibit 10.02

 

LOGISTICS SERVICES TERMINATION AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, AIT Worldwide Logistics, Inc. and Cargo Connection
Logistics-International, Inc., collectively known as “the parties” agree as
follows:

 

1.

The Agreement for Logistics Services, date April 13th, 2007 is terminated,
effective May 30th, 2008.

 

2.

AIT agrees to pay Cargo Connection Logistics-International, Inc. the sum of
$15,000 in June 2008, $15,000 in July 2008, and $15,000 in August 2008 on the
first of each of the months noted.

 

3.

Other than the payments due under number 2 above, and any other invoices owed by
AIT Worldwide Logistics, this termination agreement satisfies all financial
obligations between the parties.

 

4.

AIT Worldwide Logistics will vacate the premises, located at 491 Supreme Drive,
Bensenville, IL, by May 30th, 2008.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

 

Agreed to By:

AIT Worldwide Logistics, Inc.

 

 

Cargo Connection Logistics-International, Inc.

/s/ Dave Buss

 

 

/s/ Kenneth J. Ryan

 

Dave Buss

 

 

Kenneth J. Ryan

 

Title: VP Global OPS

 

 

Title: Vice President

 

 

 

 

Date: 5-28-08

 

 

Date: 05-28-08

 

 

 

 

 

 

 

 

 

 